DETAILED ACTION
This is the first Office action on the merits based on the 17/195,483 application filed on 03/08/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20, as originally filed, are currently pending.

Election/Restrictions
There should be an election between the following disclosed patentably distinct species:
Figures 1-2, drawn to a portable strength training apparatus comprising a platform base having a plurality of base attachment mechanisms situated within base voids, and a hinge for folding the platform base.
Figures 3-5, drawn to a portable strength training apparatus comprising an unhinged platform base having a plurality of base attachment mechanisms extending upward from a top surface of the platform base.
Figure 6, drawn to a method for strength training.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reasons apply: 
the species or grouping(s) of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses and/or electronic resources; and/or employing different search strategies and/or search queries);
the prior art applicable to one species or grouping(s) of patentably indistinct species would not likely be applicable to another species or grouping(s) of patentably indistinct species; and
additional searching is required for reviewing the volume of results from key word text searches for limitations in the claims.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Ms. Megan Hymore (Registration Number 59,501) on 06/09/2022, a provisional election was made without traverse to prosecute the invention of Species A (Figures 1-2) and claims 1-20.  Affirmation of this election must be made by applicant in replying to this Office action.
Claims 2, 9, and 17, as filed on 03/08/2021, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (Species B – Figures 3-5), there being no allowable generic or linking claim.  In addition, claims 8, 11, and 12, as filed on 03/08/2021, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Specifically, claims 8, 11, and 12 are drawn to an embodiment wherein the plurality of resistance bands are each respectively coupled to the plurality of base attachment mechanisms and a workout bar (claim 7) and either of: a first human interface mechanism (claim 8) or a plurality of human interface mechanisms (claims 11 and 12).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 1, 3-7, 10, 13-16, and 18-20, as filed on 03/08/2021, are considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because of the following informalities:
In line 1, “The present disclosure contemplates portable strength-training apparatus, system, and method” should be --- The present disclosure contemplates a portable strength-training apparatus and system ---.
In lines 3-4, “while conducting strength training exercises using resistance bands” should be --- while conducting the strength training exercises using the resistance bands ---.
In lines 4-5, “allow for safe strength-training exercises” should be --- allow for safely performing the strength-training exercises ---.
In lines 5-6, “The apparatus, system, and method” should be --- The apparatus and system ---.
In lines 6-7, “strength train with resistance bands throughout entire body” should be --- strength train with the resistance bands throughout the user’s entire body ---.
In line 8, “resistance bands” should be --- the resistance bands ---.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 3-5, 7, 10, 15, and 18 are objected to because of the following informalities:
In claim 1, line 10, “within” should be --- respectively within ---.
In claim 3, line 2, “one or more of the plurality of base attachment mechanisms” should be --- the one or more of the plurality of base attachment mechanisms ---.
In claim 3, line 3, “one of the plurality of base attachment mechanism” should be --- the one or more of the plurality of base attachment mechanisms ---.
In claim 4, lines 4-5, “one of the plurality of human interface mechanisms” should be --- the one of the plurality of human interface mechanisms ---.
In claim 5, lines 1-2, “each of the plurality of human interface mechanisms” should be --- the one of the plurality of human interface mechanisms ---.
In claim 7, line 9, “within” should be --- respectively within ---.
In claim 7, lines 12-13, “the first end of each of the plurality of resistance bands is coupled with one of the plurality of base attachment mechanisms and the second end” should be --- the first end of each of the plurality of resistance bands is respectively coupled with one of the plurality of base attachment mechanisms and the second end of each of the plurality of resistance bands ---.
In claim 10, line 1, “the resistance band” should be --- each of the plurality of resistance bands ---.
In claim 10, line 3, “the resistance band is coupled to one of the plurality of base attachment mechanism” should be --- each of the plurality of resistance bands is respectively coupled to the respective one of the plurality of base attachment mechanisms ---.
In claim 15, line 5, “a plurality of base voids the platform base, wherein the base voids” should be --- a plurality of base voids in the platform base, wherein the plurality of base voids ---.
In claim 15, line 7, “the base voids” should be --- the plurality of base voids ---.
In claim 15, lines 9-10, “within the base voids; and” should be --- respectively within the plurality of base voids; ---.
In claim 15, line 14, “coupled” should be --- respectively coupled ---.
In claim 15, lines 19-20, “one of the plurality of human interface mechanisms” should be --- the one of the plurality of human interface mechanisms ---.
In claim 18, line 3, “the resistance band is coupled to one of the plurality of base attachment mechanism” should be --- each of the plurality of resistance bands is respectively coupled to the respective one of the plurality of base attachment mechanisms ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 15, lines 2-3 and 8, the limitation “a plurality of base attachment mechanisms” renders the claim indefinite because it is unclear whether or not the two instances of the limitation are different from each other.  Applicant is suggested to amend claim 15, line 2-3, from “a platform base having a top surface, a bottom surface, and a plurality of base attachment mechanisms;” to --- a platform base having a top surface and a bottom surface; ---.
In claim 15, the limitations “and the second end of each of the plurality of resistance bands is coupled with one of the plurality of human interface mechanisms via one of the plurality of coupling mechanisms, further wherein each of the plurality of resistance bands can be stretched by applying pressure to one of the plurality of human interface mechanisms” are recited in lines 16-20.  The limitations render the claim indefinite because it is unclear whether or not applicant intends to claim that the second end of each of the plurality of resistance bands are all collectively coupled to a single human interface mechanism of the plurality of human interface mechanisms.  Refer to the withdrawal of claims 8, 11, and 12 as being drawn to a nonelected species, see above.  In addition, it is unclear whether or not the same “one of the plurality of coupling mechanisms” is simultaneously respectively coupled to both the first and second ends of each of the plurality of resistance bands.  Applicant is suggested to amend the limitations to --- , and via a respective different one of the plurality of coupling mechanisms the second ends of the plurality of resistance bands are either collectively coupled with a first one of the plurality of human interface mechanisms or singularly and respectively coupled to different ones of the plurality of human interface mechanisms, further wherein each of the plurality of resistance bands can be stretched by applying pressure to the respective human interface mechanism ---.
Claims 16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 15, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
In claim 16, the limitation “wherein each of the plurality of human interface mechanisms is selected from the group consisting of a hand grip, a wrist strap, an ankle strap, a waist strap, and a workout bar” is recited in lines 1-3.  The limitation renders the claim indefinite because it is unclear whether or not applicant intends to claim that the plurality of resistance bands are each coupled to the plurality of base attachment mechanisms and a workout bar and either of a hand grip, a wrist strap, an ankle strap, and a waist strap.  Refer to the withdrawal of claims 8, 11, and 12 as being drawn to a nonelected species, see above.  Applicant is suggested to amend the limitation to --- wherein the first one of the plurality of human interface mechanisms is a workout bar and the different ones of the plurality of human interface mechanisms are selected from the group consisting of a hand grip, a wrist strap, an ankle strap, and a waist strap ---.  Refer to the 35 U.S.C. § 112(b) rejection of claim 15, see above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,940,354 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 1 of the reference application, which additionally recites the limitations of claim 3 of the instant application.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 1 of the reference application.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 2 of the reference application.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 3 of the reference application.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 4 of the reference application.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 6 of the reference application, which additionally recites the limitations of claim 10 of the instant application.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 6 of the reference application.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 7 of the reference application.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 9 of the reference application.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 10 of the reference application, which additionally recites the limitations of claim 18 of the instant application.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 11 of the reference application.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 10 of the reference application.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 12 of the reference application.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of the reference application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claim is encompassed by claim 13 of the reference application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 6,872,175) in view of Dalebout (US 2014/0162858).
Regarding claim 1, Lin discloses a portable strength training apparatus (Figures 3, 4, 8, 10, 12, 13, 15, and 16), comprising:
a. a platform base (the hard board 20; Figures 3, 4, 8, 10, 12, 13, 15, and 16) having a top surface (the planar second surface 22; Figure 4) and a bottom surface (the planar first surface 21; Figure 4);
c. a plurality of base voids (the spaced-apart through holes 24; Figures 3 and 4) in the platform base, wherein the plurality of base voids extend through the top surface of the platform base and extend through the bottom surface of the platform base such that the plurality of base voids pass all the way through the platform base (Figures 3 and 4);
d. a plurality of base attachment mechanisms (the positioning rails 241; Figures 3 and 4; column 2, lines 23-27) disposed between the top surface of the platform base and the bottom surface of the platform base within the plurality of base voids; and
e. wherein one or more of the plurality of base attachment mechanisms is removably coupled (via the snap fasteners 312, 322; Figures 3 and 4) to a resistance band (the rope bodies 311, 321; Figures 3 and 4) having a first end (the ends of the rope bodies 311, 321 respectively nearest to the snap fasteners 312, 322; Figures 3 and 4) and a second end (the ends of the rope bodies 311, 321 respectively nearest to the handgrips 313, 323; Figures 3 and 4).
However, Lin fails to disclose: a hinge, wherein the platform base may be folded about the hinge; and b. a handle coupled to the platform base.
Dalebout teaches an analogous portable strength training apparatus (the device 150; Figures 6-11) comprising a hinge (the one or more hinges 152; Figures 6-11; paragraphs 0102-0103), wherein a platform base (the tray 152; Figures 6-11) may be folded about the hinge (Figure 11; paragraphs 0102-0103); and a handle (the one or more handles 159; Figures 6-11) coupled to the platform base.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the platform base of Lin’s invention to include a hinge and a handle, as taught by Dalebout, in order to allow the platform base to be folded into a more compact configuration for storage and to facilitate transportation of the compact apparatus (Figure 11; paragraphs 0102-0103).
Regarding claim 4, Lin further discloses wherein the first end of the resistance band is coupled with one of the plurality of base attachment mechanisms (via the snap fasteners 312, 322; Figures 3 and 4) and the second end of the resistance band is coupled with one of a plurality of human interface mechanisms (the handgrips 313, 323; Figures 3 and 4), further wherein the resistance band can be stretched by applying pressure to one of the plurality of human interface mechanisms (Figures 8, 10, 12, 13, 15, and 16).
Regarding claim 5, Lin further discloses wherein each of the plurality of human interface mechanisms is selected from the group consisting of a hand grip (the handgrips 313, 323; Figures 3 and 4), a wrist strap, an ankle strap, a waist strap, and a workout bar.

Regarding claim 15, Lin discloses a portable strength training system (Figures 3, 4, 8, 10, 12, 13, 15, and 16), comprising:
a. a platform base (the hard board 20; Figures 3, 4, 8, 10, 12, 13, 15, and 16) having a top surface (the planar second surface 22; Figure 4), a bottom surface (the planar first surface 21; Figure 4) and a plurality of base attachment mechanisms (the positioning rails 241; Figures 3 and 4; column 2, lines 23-27);
c. a plurality of base voids (the spaced-apart through holes 24; Figures 3 and 4) the platform base, wherein the base voids extend through the top surface of the platform base and extend through the bottom surface of the platform base such that the base voids pass all the way through the platform base (Figures 3 and 4);
d. a plurality of base attachment mechanisms (the positioning rails 241; Figures 3 and 4; column 2, lines 23-27) disposed between the top surface of the platform base and the bottom surface of the platform base within the base voids; and
e. a plurality of coupling mechanisms (the angled structures coupling the rope bodies 311, 321 to the handgrips 313, 323 (Figures 3 and 4), the snap fasteners 312, 322 (Figures 3 and 4);
f. a plurality of human interface mechanisms (the handgrips 313, 323; Figures 3 and 4); and
g. a plurality of resistance bands (the rope bodies 311, 321; Figures 3 and 4) each having a first end (the ends of the rope bodies 311, 321 respectively nearest to the snap fasteners 312, 322; Figures 3 and 4) and a second end (the ends of the rope bodies 311, 321 respectively nearest to the handgrips 313, 323; Figures 3 and 4), wherein the first end of each of the plurality of resistance bands is coupled with one of the plurality of base attachment mechanisms via one of the plurality of coupling mechanisms (via the snap fasteners 312, 322; Figures 3 and 4) and the second end of each of the plurality of resistance bands is coupled with one of the plurality of human interface mechanisms via one of the plurality of coupling mechanisms (via the angled structures coupling the rope bodies 311, 321 to the handgrips 313, 323; Figures 3 and 4), further wherein each of the plurality of resistance bands can be stretched by applying pressure to one of the plurality of human interface mechanisms (Figures 8, 10, 12, 13, 15, and 16).
However, Lin fails to disclose: b. a handle coupled to the platform base.
Dalebout teaches an analogous portable strength training apparatus (the device 150; Figures 6-11) comprising a handle (the one or more handles 159; Figures 6-11) coupled to a platform base (the tray 152; Figures 6-11).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the platform base of Lin’s invention to include a handle, as taught by Dalebout, in order to allow the platform base to be easily transported when it is folded into a more compact configuration for storage (Dalebout: Figure 11; paragraphs 0102-0103).
Regarding claim 16, Lin further discloses wherein each of the plurality of human interface mechanisms is selected from the group consisting of a hand grip (the handgrips 313, 323; Figures 3 and 4), a wrist strap, an ankle strap, a waist strap, and a workout bar.
Regarding claim 19, Lin in view of Dalebout teaches the invention as substantially claimed, see above, and further teaches wherein the platform base has a hinge (Dalebout: the one or more hinges 152; Figures 6-11; paragraphs 0102-0103), wherein the hinge allows the platform base to be folded (Dalebout: Figure 11; paragraphs 0102-0103).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the platform base of Lin’s invention modified in view of Dalebout to include a hinge, as taught by Dalebout, in order to allow the platform base to be folded into a more compact configuration for storage (Dalebout: Figure 11; paragraphs 0102-0103).

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 6,872,175) in view of Dalebout (US 2014/0162858), and further in view of Blancher (US 2011/0251033).
Regarding each of claims 6 and 20, Lin in view of Dalebout teaches the invention as substantially claimed, see above, and further teaches wherein the platform base is a hard board (Lin: the hard board 20; column 2, lines 9-28; Figures 3, 4, 8, 10, 12, 13, 15, and 16).
However, Lin in view of Dalebout is silent as to: wherein the platform base is made of a material selected from the group consisting of plastic and metal.
Blancher teaches an analogous portable strength training apparatus (Figures 1-4, 11, and 12) comprising a platform base (the rigid board 10; paragraph 0030; Figures 1-4, 11, and 12) made of a material selected from the group consisting of plastic (the rigid board 10 may be made of plastic; paragraph 0030) and metal.
It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the platform base of Lin’s invention modified in view of Dalebout such that it is made of plastic, as taught by Blancher, since it appears that the invention would perform equally well with the platform base being a hard board made of plastic, fiberglass, or plywood (Blancher: paragraph 0030), and particularly because substituting one rigid material for another involves only routine skill in the art.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 6,872,175) in view of Dalebout (US 2014/0162858), and further in view of Fernandez (US 2011/0218077).
Regarding claim 7, Lin discloses a portable strength training apparatus (Figures 3, 4, 8, 10, 12, 13, 15, and 16), comprising:
a. a platform base (the hard board 20; Figures 3, 4, 8, 10, 12, 13, 15, and 16) having a top surface (the planar second surface 22; Figure 4) and a bottom surface (the planar first surface 21; Figure 4);
b. a plurality of base voids (the spaced-apart through holes 24; Figures 3 and 4) in the platform base, wherein the plurality of base voids extend through the top surface of the platform base and extend through the bottom surface of the platform base such that the plurality of base voids pass all the way through the platform base (Figures 3 and 4);
c. a plurality of base attachment mechanisms the positioning rails 241; Figures 3 and 4; column 2, lines 23-27) disposed between the top surface of the platform base and the bottom surface of the platform base within the plurality of base voids; and
d. a plurality of resistance bands (the rope bodies 311, 321; Figures 3 and 4) each having a first end (the ends of the rope bodies 311, 321 respectively nearest to the snap fasteners 312, 322; Figures 3 and 4) and a second end (the ends of the rope bodies 311, 321 respectively nearest to the handgrips 313, 323; Figures 3 and 4), wherein the first end of each of the plurality of resistance bands is coupled with one of the plurality of base attachment mechanisms (via the snap fasteners 312, 322; Figures 3 and 4) and the second end is coupled with a workout bar (the handgrips 313, 323; Figures 3 and 4).
However, Lin fails to disclose: a hinge, wherein the platform base may be folded about the hinge.
Dalebout teaches an analogous portable strength training apparatus (the device 150; Figures 6-11) comprising a hinge (the one or more hinges 152; Figures 6-11; paragraphs 0102-0103), wherein a platform base (the tray 152; Figures 6-11) may be folded about the hinge (Figure 11; paragraphs 0102-0103).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the platform base of Lin’s invention to include a hinge, as taught by Dalebout, in order to allow the platform base to be folded into a more compact configuration for storage (Dalebout: Figure 11; paragraphs 0102-0103).
Lin in view of Dalebout teaches the invention as substantially claimed, see above, but fails to disclose: the workout bar comprising at least two connectable bar pieces.
Fernandez teaches an analogous portable strength training apparatus (10; Figure 1) wherein a workout bar (the connecting bar 190 together with the stirrup handles 200; Figure 1; paragraphs 0032 and 0036) comprises at least two connectable bar pieces (the connecting bar 190, the stirrup handles 200; Figure 1; paragraphs 0032 and 0036).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the workout bar of Lin’s invention modified in view of Dalebout such that it comprises at least two connectable bar pieces, as taught by Fernandez, in order to link two or more resistance bands together, thus providing a two handed synchronized extension and contraction workout (Fernandez: paragraph 0036).
Regarding claim 13, Lin in view of Dalebout, and further in view of Fernandez, teaches the invention as substantially claimed, see above, and further teaches wherein the platform base has a handle (Dalebout: the one or more handles 159; Figures 6-11) coupled to the platform base.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the platform base of Lin’s invention modified in view of Dalebout, and further in view of Fernandez, to include a handle, as taught by Dalebout, in order to allow the platform base to be easily transported when it is folded into a more compact configuration for storage (Dalebout: Figure 11; paragraphs 0102-0103).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 6,872,175) in view of Dalebout (US 2014/0162858), in view of Fernandez (US 2011/0218077), and further in view of Blancher (US 2011/0251033).
Regarding claim 14, Lin in view of Dalebout, and further in view of Fernandez, teaches the invention as substantially claimed, see above, and further teaches wherein the platform base is a hard board (Lin: the hard board 20; column 2, lines 9-28; Figures 3, 4, 8, 10, 12, 13, 15, and 16).
However, Lin in view of Dalebout, and further in view of Fernandez, is silent as to: wherein the platform base is made of a material selected from the group consisting of plastic and metal.
Blancher teaches an analogous portable strength training apparatus (Figures 1-4, 11, and 12) comprising a platform base (the rigid board 10; paragraph 0030; Figures 1-4, 11, and 12) made of a material selected from the group consisting of plastic (the rigid board 10 may be made of plastic; paragraph 0030) and metal.
It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the platform base of Lin’s invention modified in view of Dalebout, and further in view of Fernandez, such that it is made of plastic, as taught by Blancher, since it appears that the invention would perform equally well with the platform base being a hard board made of plastic, fiberglass, or plywood (Blancher: paragraph 0030), and particularly because substituting one rigid material for another involves only routine skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784